Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2021 has been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the aspect ratio” of the relief structure forming layer in the first region and “the aspect ratio” of the relief structure forming layer in the second region.  Both recitations of “the aspect ratio” lack antecedent basis.
As claims 2-6, 7, and 9 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-6, 7, and 9 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/001283 A1 (referenced below using its U.S. counterpart publication U.S. 2015/0192897 A1, “Schilling”) and U.S. 2012/0064303 A1 (“Yashiki”).
Considering claim 1, Schilling discloses a decorative element comprising a security document, the security document having a decorative region 2, wherein the decorative region has a laminate structure comprising a base plastic layer 25 containing a plurality of integrally formed microstructured relief elements 41 that define a microstructured surface (thereby reading on the claimed relief structure forming layer), and wherein reflective layers 24 are formed on the base surfaces 40 and element forming surfaces 411 of the microstructured surface (Schilling ¶ 0164, 0171-0174, 0182, 0183, 0188, and Fig. 3a, reproduced infra).  

    PNG
    media_image1.png
    504
    704
    media_image1.png
    Greyscale

In a specific embodiment, Schilling discloses that the security document may have different regions, wherein each region has a plurality of base surfaces and element surfaces, and wherein grating structures may be provided to the base surfaces and the element surfaces in both regions.  In particular, Schilling discloses that gratings in different regions differ in their respective alignments (id. ¶ 0260 and Fig. 16, reproduced infra), wherein respective gratings of base surfaces found in different, adjacent regions are shown to be orthogonal to each other, and the same is true of the respective gratings of element surfaces found in the different, adjacent regions (id. Fig. 16).  

    PNG
    media_image2.png
    360
    766
    media_image2.png
    Greyscale

Given that base surfaces and the element surfaces are both parts of the plastic layer 25, and given that reflective layers are deposited on the base and element surfaces, the combination of area 361 and area 362 (each of which includes respective base and element surfaces) is considered to read on the combination of the claimed first and second regions.  That gratings are located in in both areas 361 and 362 means that both areas have indented structures.  Furthermore, it is clear from the illustration that the gratings are aligned with the y- and x-axes in areas 361 and 362, respective, thus reading on the limitation that an indented structure of the respective regions are orthogonally aligned.  Alternatively, if this were not deemed to be the case, which is not conceded, given that the figure illustrates two axes, and given that the gratings in the different areas are shown to largely run parallel to these axes, person having ordinary skill in the art would understand that orthogonal gratings are implied by the figure.  As reflective layers are formed in both areas 361 and 362, the limitation that the claimed first layer is provided in both the claimed first and second regions is met.  Schilling further discloses that layer 25 is made of plastic, which is clearly different from the metallic or high-refractive ceramic materials used to form reflective layer 24 (id. ¶ 0175), and as discussed above, the contour of each layer 24 follows the shape of the respective surface of layer 25 upon which the former is deposited.  
Re: the limitation that aspect ratio of the relief structure forming layer in the two regions being different, Schilling discloses that the microstructured base plastic layer may have numerous regions, each region having respective microstructures with respective heights (as measured from a respective element surface to a respective base surface) (Schilling ¶ 0249 – 0258 and Figs. 13a – 14c).  As aspect ratio is defined by dividing a vertical dimension by a horizontal dimension, varying the height of the microstructures per Schilling would necessarily lead to different aspect ratios in the respective regions.  Application of such a teaching to the embodiment illustrated by Fig. 16 would result in the areas 361 and 362 as discussed above having different aspect ratios for the respective elements located in each region.  Combining the teachings from ¶ 0249 – 0258 of Schilling to that of ¶ 0260 (and Fig. 16 of Schilling) is considered obvious, given that the teachings of the latter is essentially a modification that results in surface modulation of both the base surface and element surface (viz. a subset of the disclosure of ¶ 0259 of Schilling), wherein the disclosure of ¶ 0259 of Schilling expressly allows the teachings contained therein to be combined with teachings from other sections of the reference (e.g. those shown in id. Figs. 13a – 14c).  While Schilling does not state which region should have elements exhibiting a higher aspect ratio, given that modification of Fig. 16 according to the teachings of ¶ 0249-0258 would invariably lead to one region with lower aspect ratio (and another with a higher aspect ratio), and such a region (either region 361 or region 362) would read on the claimed first region, while the other region (having higher aspect ratio) would read on the claimed second region.
Schilling differs from the claimed invention, as although Schilling is also concerned with high positional accuracy (id. ¶ 0088), Schilling does not teach position gap below 20 µm.
Yashiki teaches a method of forming a forgery prevention document comprising reflective layers formed on concavo-convex surface of a thermoplastic substrate, wherein the reflective layers may be deposited with high positional accuracy, in particular accuracy level where deviation is less than 20 µm (Yashiki ¶ 0003, 0021, 0237, and Fig. 1).  It is hereby noted that as the description in ¶ 0237 of Yashiki is substantially similar to that of ¶ 0268-0269 of the instant application, the teachings in Yashiki re: positional accuracy is considered to read on the limitation of positional gap of less than 20 µm.  Each of Schilling and Yashiki is analogous, as each is directed to security documents having a microstructured plastic layer and reflective material deposited thereupon.  Given that Schilling already recognizes the importance of positional accuracy, and given that Yashiki teaches a particular method for effecting such a level of accuracy, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the methods taught in Yashiki to the security document of Schilling to obtain a security document having the claimed level of positional accuracy.
Considering claims 2 and 3, it is clear from Fig. 16 of Schilling that in both areas 361 and 362, there are base surfaces (a first sub-area) and element surfaces (a second sub-area), wherein the two areas differ in depth/height.
Considering claims 4 and 5, Schilling discloses that the gratings (in both areas) may be crossed (Schilling ¶ 0260), wherein “crossed” necessarily implies arrangement of protuberances (forming the grating) aligned in two directions.
Considering claim 6, as discussed above, Schilling discloses that the reflective layer (which may be located on both the base and the raised elements) may be formed of a multilayered material (id. ¶ 0176).
Considering claim 8, aluminum, silver, chromium, copper, TiO2 and ZnS are expressly named by Schilling (id. ¶ 0175).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/001283 A1 (referenced below using its U.S. counterpart publication U.S. 2015/0192897 A1, “Schilling”) and Yashiki as applied to claim 6 above, and further in view of WO 2015/107347 A1 (“Holmes”)
Considering claim 9, as discussed above, Schilling discloses that the reflective layer 24 may be a multilayered system (id. ¶ 0169 and 0176).  However, the security document of Schilling and Yashiki differs from the invention of claim 9, as the references are silent with respect to the covering of multilayered reflective layer with an etch mask.
 Re: this deficiency, Holmes teaches a security document, which may include a microstructured lacquer layer, wherein reflective materials may be selectively formed on portions of the microstructured surface, and wherein a transparent resist layer covers the selectively deposited reflective materials (Holmes ¶ 0198 and Figs. 18(a) and 18(b)).  Specifically, the selective deposition is effected by an initial blanket deposition of reflective material, wherein portions of the reflective material that are included in the final security document are covered by resist material (viz. etch mask), with the portions left uncovered etched away (id. ¶ 0166 and 0167).  Specifically, the etching is performed, so that a negative indicia may be formed (id. ¶ 0198).  Holmes is analogous, as it is directed to security documents having a microstructured plastic layer and reflective material deposited thereupon.  Person having ordinary skill in the art has reasonable expectation of success that the teachings in Holmes re: formation of negative indicia may be applied to Schilling, given the substantial similarities between the references.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to form transparent resists on certain portions of the multilayered reflective layer 24 of Schilling, as doing so enables the formation of negative indicia.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 103 rejection of claims 1-6 and 8 over Schilling, Holmes, and Yashiki (pg. 5 ¶ 2+ of response filed on 7 January 2021, henceforth “Response”) have been fully considered.  Due to newly introduced limitations re: positional accuracy, these rejections have been withdrawn.  A new line of rejection made in view of Schilling and Yashiki to address the newly-added limitations (re: aspect ratio).
Insofar as to the relevance of these arguments with respect to the new ground of rejection, it is noted that Applicant’s argument that Yashiki is concerned with depositing a first layer on a whole surface, as opposed to “in part” of the first region (Response pg. 6 ¶ 3) is not persuasive.  It is noted that as the claim is recited using open transitional phrase, the claim does not preclude the presence of the first layer located in areas of the first region not mapping onto the claimed “in part of the first region”.  

Concluding Remarks
The reference Lochbihler is considered pertinent, as it also teaches security documents having regions having different aspect ratios.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781